UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6367



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE MILTON DEMORY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-90-92, CA-03-52-7)


Submitted:   May 15, 2003                   Decided:   May 27, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Milton Demory, Appellant Pro Se.    John Leslie Brownlee,
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George M. Demory, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).   An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.     28 U.S.C. § 2253(c)(1)

(2000).   When, as here, the lower court dismisses a § 2255 motion

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the [motion] states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).   We have independently

reviewed the record and conclude that Demory has not satisfied this

standard. See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED


                                 2